Title: To Thomas Jefferson from Oliver Phelps, 10 April 1804
From: Phelps, Oliver
To: Jefferson, Thomas


          
            Sir
            New York 10th: April 1804—
          
          When I had the honor of an interview with you previous to my leaving the city of Washington and conversed respecting the political divisions among the republicans of this state, it was foreign from my wish to draw from you any thing that it would have been improper to communicate. I sincerely and without disguise stated to you the true situation of the parties and assured you that the friends of Mr. Burr had been much misrepresented and that many who would support that gentleman for govenor were among the warmest friends to the administration of the general government. I assured you of my own attachment which by all those best acquainted with me, I presumed was not doubted.—You will recollect that I stated the object of my interview was to ascertain in what point of light I should be considered by the administration if I should support Col. Burr’s election.—
          I understood you in reply as taking that high and honorable ground of being superior to an interference in party dissensions, which is stated in my annexed letter, to which I take the liberty of referring you.—I am more confirmed in my statement being substantially correct by letters from General Thomas and Col. Root which I have in my possession, relative to a conversation between them and yourself on the same subject after my departure from Washington.
          In conversation, both at Washington and in this city, I, in consequence of this interview, mentioned that the President would take no part in the election of the state of New York, as he considered it a dispute in which republicans would be engaged on both sides—
          I never insinuated any thing stronger than that—whatever Messrs Cheetham and Duane or any federal printers may have asserted to the contrary. And, in saying this, I felt fully confident that I uttered nothing which would be considered improper by the executive.—
          The substance of my conversation on this subject after passing through several hands found its way in an incorrect form into one of the federal papers of this city—without my agency or knowledge.
          In noticing that publication, Cheetham took the unwarrantable liberty of quoting my name on the occasion & in the grossest manner charging me with falsehood.
          I had still a delicacy in bringing before the public a conversation between myself and the President & therefore remained silent. But the charge being repeated and a reply appearing necessary, I was induced to write the annexed statement, which was already with the printer when the further statement of Cheetham this morning made its appearance.—This statement being so different from that made by Genl. Thomas, Col. Root & myself, induces me to write this letter, that you may see the situation in which I am placed. Nothing can give me greater uneasiness than the idea of a misunderstanding between us relative to that conversation.
          Any error must have been of memory not of design.—I was also extremely cautious in my endeavour at being correct & examined with particular attention the letters of Genl. Thomas and Col. Root previous to writing mine for publication.—I take this opportunity of again assuring you that a great number of influential and active republicans, warm and decided friends to the administration support Col. Burr—and among them are the most uniform and zealous of those who formed the republican party previous to our success over the federalists—while the Cheetham faction, which talks so largely, contains, among its leading men, some of whom were totally inactive at that time, and others in decided hostility to us.—That Col. Burr will be elected I think most probable and am confident that his republican friends will furnish a steady and honorable support to the administration.—You will have seen that I have been prevailed on, though with extreme reluctance, not to withdraw my name from nomination as Lieutenant Governor.—I again assure you of my zealous friendship for the administration, and that I would not, for an instant be connected with a party that should adopt measures hostile to it.—The uneasiness I feel at the idea of any misunderstanding between us relative to the conversation I have mentioned, and the manner in which my veracity has been questioned induce me to request the honor of a line from you in reply to that part of this letter.—Your letter will be considered confidential to any extent you may direct, and you will oblige me by directing it to me at this city to the care of Amasa Jackson.
          
            Oliver Phelps
          
          
            On application of the printer to Mr Phelps he has authorised him to state, that having heard that the advocates for the election of Judge Lewis to the office of Governor, had insinuated that Mr Jefferson would veiw the friends of Mr Burr as being hostile to himself and to the Republican cause, he sought an interveiw with him for the purpose of ascertaining his opinions on the subject. At the interveiw he mentioned that such insinuation had been circulated in the State of New York, and that as the Republicans in that state, had unhappily divided into two parties, he wished to know, in which point of veiw he should be considered by the administration were he to attach himself to the friends of Col. Burr, to this the President in substance replied—that, he had been led to expect, that the Republican majorities in the various states, when they had become large and powerfull would split into divisions—that considering it improper on such occasions to take an active part, he had made up his mind not to interfere in such unfortunate disputes—that he regretted the existing dissentions between the Republicans of New York—but that as he considered both Candidates would be supported by Republicans he should take no part in the contest—nor would he veiw the republicans who should support Col. Burr as evincing, by so doing any hostility to the administration of the General Government, nor give a preference to either of the two parties unless the one or the other should hereafter oppose the administration—and that the President added, that from a few peices which had appeared in the Morning Chronicle, and from some passages in Aristides, he was apprehensive that some of their supporters entertained sentiments hostile to the administration
          
        